United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PERFORMANCE & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 11-1897
Issued: April 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2011 appellant filed an appeal from a July 7, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) denying her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right knee
condition is causally related to factors of her federal employment.
FACTUAL HISTORY
On May 13, 2011 appellant, then a 50-year-old mail handler, filed an occupational
disease claim alleging that her right knee started hurting while at work. She noted a history of a
1

5 U.S.C §§ 8101-8193.

torn meniscus in her right knee of which she first became aware in January 2011. Appellant did
not stop work but visited her physician. She stated that her physician prescribed a magnetic
resonance imaging (MRI) scan and advised her to wear a knee brace, us a cold pack and take
medication. No evidence was submitted with the claim.
In a May 31, 2011 letter, OWCP advised appellant of the deficiencies in her claim. It
asked her to provide a clear description of how her claimed injury occurred, including a listing of
the job activities that she believed contributed to her condition together with a description of how
she performed such activities. OWCP noted that it was not clear if appellant was claiming an
occupational disease or a traumatic injury. It provided her with its definitions of these terms and
asked her to clarify the nature of injury claimed. OWCP also asked appellant to submit medical
evidence in support of the claim. No further evidence was received.
By decision dated July 7, 2011, OWCP denied appellant’s claim on the grounds that the
evidence submitted was not sufficient to establish the factual component of fact of injury as the
evidence did not support that the injury or events occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury2 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
2

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q). OWCP’s regulations define a traumatic
injury as a condition of the body caused by a specific event or incident or series of events or incidents, within a
single workday or shift. Such condition must be caused by external force, including stress or strain, which is
identifiable as to time and place of occurrence and member or function of the body affected. 20 C.F.R. § 10.5(ee).
3

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

4

See M.V., Docket No. 10-1169 (issued December 17, 2010); S.P., 59 ECAB 184, 188 (2007).

5

Roy L. Humphrey, 57 ECAB 238, 241 (2005).

2

has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
ANALYSIS
While appellant attributed her right knee condition to her federal employment, she did not
describe what aspect of her federal employment caused or aggravated a torn meniscus in her
right knee. In a May 31, 2011 letter, OWCP requested that a statement describing how her
claimed injury occurred, including a listing of the job activities that she believed contributed to
her condition with a description of how she performed such duties. It also asked that appellant
clarify if her claim was for a traumatic injury or an occupational disease. Appellant did not
respond.
A statement describing particular employment factors or incidents that caused or
contributed to the claimed right knee condition is crucial to appellant’s claim. As noted her
burden of proof includes the submission of a factual statement identifying those employment
factors believed to have caused or contributed to her claimed condition. Appellant’s assertion
that her right knee started hurting while she was at work does not support that a particular
workplace activity or incident caused or aggravated a right knee condition. There also is no
evidence that she sought medical treatment for her knee condition or that a physician made a
firm diagnosis in this case. There is no opinion by a physician on the issue of causal relation.
Appellant had not submitted any evidence clarifying how particular work factors caused
or aggravated the claim condition. The Board finds that she has not established that she
sustained a right knee condition in the performance of duty.7
On appeal, appellant asserted that she did not respond to OWCP’s request because of the
conflicting schedules of personnel at work and her physician. She submitted new evidence and
the Board to reconsider her claim, but the Board cannot consider new evidence on appeal.
Review is limited to the evidence of record at the time of OWCP’s final decision.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that she
sustained an injury in the performance of duty, as alleged.
6

Betty J. Smith, 54 ECAB 174 (2002).

7

Until appellant establishes work factors alleged to have caused her claimed condition, it is not necessary to
consider medical evidence regarding causal relationship. See S.P., 59 ECAB 184 (2007).
8

See 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 24, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

